Citation Nr: 1519593	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  10-16 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to restoration of 20 percent rating for chondromalacia of the right knee strain with a history of a meniscal tear (right knee meniscal disability) effective March 1, 2008, currently noncompensable. 

2. Entitlement to an increased rating for a right knee meniscal disability, currently noncompensable.

3. Entitlement to an increased rating for intervertebral disc syndrome of the lumbar spine (lumbar spine disability), currently 20 percent disabling. 

4. Entitlement to an increased rating for right knee arthritis, currently 10 percent disabling. 

5. Entitlement to an increased rating for chondromalacia of the left knee with a degenerative meniscus tear (left knee disability), currently 10 percent disabling.

6. Entitlement to a total disability for individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from February 1970 to June 1988. 

The increased ratings come before the Board of Veterans' Appeals (Board) on appeal from rating actions of the Department of Veterans Affairs Regional Office (RO) in Roanoke, Virginia. 

In May 2009, the RO continued the rating for the lumbar spine disability at 20 percent disabling. In November 2009, the RO continued the noncompensable rating for the right knee meniscal disability, 10 percent disability rating for right knee arthritis, and the 10 percent disability rating for the left knee disability. 

The restoration claim stems from a December 2007 rating where the RO decreased the right knee meniscal tear disability from 20 percent to noncompensable, effective March 1, 2008. The Board finds the Veteran filed a notice of disagreement on this issue in December 2007; however, the RO apparently only viewed it as a claim for an increased rating. Seeing as the Board is restoring the rating here, there is no prejudice in finding this issue is on appeal. See Percy v. Shinseki, 23 Vet. App. 37, 47 (2009).

Finally, an informal TDIU claim was filed in February 2006; the increased rating claims were filed in December 2007. The TDIU claim is considered to be part and parcel of the increased rating claims. Rice v. Shinseki, 22 Vet. App. 447 (2009). Although a March 2014 RO rating decision indicates that the issue of TDIU is moot because the Veteran was rated at 100 percent combined since April 8, 2010, the Board finds that the issue remains for consideration during the period at which the Veteran's combined rating was not 100 percent (here, from December 2007 to April 2010). 

In Bradley v. Peake, 22 Vet.App. 280 (2008), the United States Court of Appeals for Veterans Claims (Court) stated that a TDIU could be granted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect; in such cases special month compensation (SMC) under 38 U.S.C.A. § 1114(s)(1); 38 C.F.R. § 3.350(i) was available. Under those circumstances, there was no "duplicate counting of disabilities." Bradley, 22 Vet. App. at 293. Here, the Veteran (who asserts TDIU on the basis of all service-connected disabilities, to include the increased ratings on appeal) cannot also receive a TDIU during those periods at which he is already rated at 100 percent; with the exception of a temporary total rating, he has only been at 100 percent for all disabilities combined since April 2010. He has not been assigned SMC under 38 U.S.C.A. § 1114(s)(1) and 38 C.F.R. § 3.350(i); a TDIU is still available for the time period on appeal as to the increased rating claims

The issues of an increased rating for: a right knee meniscal disability; a lumbar spine disability; right knee arthritis; a left knee disability and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

The medical evidence of record does not establish that there was an actual improvement in the Veteran's service-connected right knee meniscal disability or in his ability to function.


CONCLUSION OF LAW

The reduction in the rating for the right knee meniscal disability, effective March 1, 2008, was improper, and restoration of the prior disability rating is warranted. 38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344(a), 4.71a (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The service-connected right knee meniscal disability was granted initially in December 1993 and assigned a noncompensable rating under Diagnostic Code (DC) 5257 (instability of the knee). In December 2000, the RO increased this rating to 20 percent from February 9, 1998 under DC 5014-5258 (codes for osteomalacia and dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint). In May 2005, the RO changed the DC to 5258 but continued the rating. In September 2007, the RO proposed to reduce this rating and in December 2007, decreased the rating to noncompensable, effective March 1, 2008. 

Prior to the reduction, the Veteran's 20 percent disability rating for a right knee meniscal disability had been in effect for a period of more than five years. As a result, the provisions of 38 C.F.R. § 3.344(a) and (b), governing the circumstances in which rating reductions are proper, apply. 

A veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred. 38 U.S.C.A. § 1155. In cases where a rating has been in effect for 5 years or more, the rating agency must make reasonably certain that the improvement will be maintained under the conditions of ordinary life even if material improvement in the physical or mental condition is clearly reflected. Kitchens v. Brown, 7 Vet. App. 320, 324 (1995). Moreover, a rating that has been in effect for 5 years or more may not be reduced on the basis of only one examination in cases where the disability is the result of a disease subject to periodic or episodic improvement such as with knee disabilities. 38 C.F.R. § 3.344(a). 

In Brown v. Brown, 5 Vet. App. 413 (1993), the Court identified general regulatory requirements that are applicable to all rating reductions. Pursuant to 38 C.F.R. § 4.1, it is essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history. Similarly, 38 C.F.R. § 4.2 , establishes that "[i]t is the responsibility of the rating specialist to interpret reports of examination in light of the whole record history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present." Id. The Court has held that these provisions "impose a clear requirement" that rating reductions be based on the entire history of a Veteran's disability. Id. 

Furthermore, per 38 C.F.R. § 4.13, the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms. Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work. See Brown, 5 Vet. App. at 420-421; see also 38 C.F.R. §§ 4.2, 4.10, 3.344(b). A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless VA concludes that a fair preponderance of evidence weighs against the claim. Brown, 5 Vet. App. at 421. 

The reduction in this case was prompted by the results of a July 2007 VA contract examination.  Prior to that examination, the right knee was evaluated at a March 2006 examination.  At that earlier examination, the right knee was very slightly swollen anteriorly.  The joint was stable in all planes and he had flexibility from 0 to 130 degrees of flexion, without crepitus and with pain only at the extreme of motion.  

Thereafter, upon examination in July 2007, the Veteran reported weakness, stiffness, swelling, giving way and lack of endurance, but not locking, fatigue, or dislocation. His main symptom was pain. His gait was abnormal and antalgic, with edema noted. His range of motion was grossly normal, as was stability. The diagnosis was changed from a right knee meniscal tear to degenerative joint disease of the right knee (the Veteran is receiving a separate rating for this, as noted on the title page). There was a mild effect on activities of daily living. Whether or not he had flare ups was not addressed. 

The December 2007 rating also cites to an August 2007 VA record, stating it was negative for locking, pain, subluxation or lateral instability. The Board does not find that this record specifically addresses all of these symptoms. 

The Board finds the reduction from 20 percent to noncompensable for the service-connected right knee meniscal disability was improper.  Indeed, a comparison between the results of the March 2006 examination and the later July 2007 examination fails to demonstrate any significant improvement.  Indeed, only the latter report details subjective complaints, of which there were many.  Objectively, range of motion was substantially similar on both examinations.  While it could be argued that neither examination supports a 20 percent evaluation, that is not the question before the Board.  Rather, the sole inquiry is whether maintainable improvement has been demonstrated in the right knee.  Such cannot be found here.  In fact, the December 2007 rating does not reflect a review of the entire record of examinations and the medical-industrial history to ensure that the July 2007 examination was full and complete.  Because a knee disability is subject to temporary or episodic improvement and is not to be reduced on any one examination, except where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. 38 C.F.R. § 3.344(a).  As already discussed, such improvement has not been sufficiently demonstrated here.  Furthermore, a review of the evidence since the reduction does not show sustained improvement in the right knee. 

Resolving doubt in the Veteran's favor, the Board finds that sustained improvement has not been demonstrated and that the 20 percent evaluation should be restored for the period effective March 1, 2008. See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014). 


ORDER

The reduction of the 20 percent disability rating for a right knee meniscal disability was not proper, and restoration of the 20 percent disability rating from March 1, 2008, is granted.


REMAND

In March 2013, the Veteran attempted to waive VA's duty to retrieve Social Security Administration (SSA) records. VA has a duty to maximize ratings. See AB v. Brown, 6 Vet.App. 35 (1993). The Board cannot accept this waiver, as it does not acknowledge that by not requesting federal records the Veteran's claim may be prejudiced because the evidence could help achieve a higher rating; the Court disapproves of such uninformed waivers. See, for example, Medlovidov v. McDonald, No. 14-1179, 2015 WL 1469362, at *2-3 (Vet. App. March 31, 2015) (nonprecedential decision). On remand, SSA records should be requested. 

The Board further finds that VCAA notice is required for the knee increased rating claims.  Also needed is a lumbar spine examination that fully addresses any involvement with incontinence, benign prostatic hypertrophy, and erectile dysfunction, and an adequate left knee examination acknowledging the left knee is a service-connected disability and addressing the functional impact of the left knee on the ability to work.  Finally, worker's compensation records and the VA vocational rehabilitation folder must be obtained and referral for extraschedular rating under 38 C.F.R. § 4.16(b) must be considered as instructed below. 

Accordingly, the case is REMANDED for the following action:

1. Associate any updated VA treatment records with the file. 

2. Request all SSA and worker's compensation records, including decisions and records considered in those decisions. Ensure compliance with 38 C.F.R. § 3.159(e) (2014). 

3. Associate any VA vocational rehabilitation records with the file. Ensure compliance with 38 C.F.R. § 3.159(e). 

4. Send the Veteran appropriate VCAA notice regarding his increased rating claims for the right and left knee disabilities. 

5. Schedule the Veteran for a VA orthopedic examination to assess the service-connected lumbar spine and bilateral knee disabilities. The claims folder, and any relevant electronic records should be made available for the examiner to review in conjunction with the examination and the examination report should reflect the records were reviewed.
	
The examiner should comment on any symptomatology shown to be present and due to the service-connected disabilities. The examiner should report whether there is additional loss of motion lost due to weakened movement, atrophy, excess fatigability, instability, incoordination, flare-ups, or pain. Such additional loss of motion should be expressed in degrees. If the examiner is unable to answer these questions, reasons for this inability should be provided. 

If the above information cannot be provided without resorting to speculation, the examiner should state this fact and also give a reason why such information would be speculative.

The examiner should address whether any the Veteran has any incontinence (see September 2009 VA examination report and June 2008 history and physical referencing benign prostatic hypertrophy) or erectile dysfunction due to his spine disability (see August 24, 2009 VA record). The examiner should also correctly note the Veteran's current service-connected knee and spine disabilities. 

The VA examiner should review the file, noting the Veteran's education, as well as his past work experience. The examiner should comment on the Veteran's ability to obtain and maintain substantially gainful employment in light of his service-connected orthopedic disabilities since December 2006, without regard to age or impact of any nonservice-connected disability. 

6. If the Veteran is found unable to maintain substantially gainful employment by the examiner since December 2006 and his orthopedic disabilities do not meet the schedular requirements for TDIU under § 4.16(a), refer the Veteran's claim for entitlement to a TDIU to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 4.16(b).

7. Readjudicate the claims. If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


